Case 3:16-cr-01284-MMA Document 141 Filed 06/29/20 PageID.592 Page 1 of 1



 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                      SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                    Case No. 16cr1284-MMA-4
 8                          Plaintiff,
                                                  ORDER GRANTING DEFENDANT’S
 9         v.                                     MOTION FOR EARLY
                                                  TERMINATION OF SUPERVISED
10   DAMIAN PARTIDA,                              RELEASE
11                          Defendant.            [Doc. No. 140]
12
13          Defendant Damian Partida moves for early termination of his term of
14   supervised release. See Doc. No. 140. To date, Defendant has served two-thirds
15   of the term imposed by the Court. See id at 1. According to Defendant, United
16   States Probation and the government do not oppose Defendant’s motion. See id.
17          After considering the factors set forth in Title 18, section 3553(a), the Court
18   may “terminate a term of supervised release and discharge the defendant released
19   at any time after the expiration of one year of supervised release . . . if it is
20   satisfied that such action is warranted by the conduct of the defendant released
21   and the interest of justice.” 18 U.S.C. § 3583(e)(1).
22          Upon due consideration of the applicable statutory factors, the Court
23   GRANTS Defendant’s motion and ORDERS that his remaining term of
24   supervised release be terminated pursuant to 18 U.S.C. § 3583(e)(1) as of the date
25   this Order is filed.
26          IT IS SO ORDERED.
27   DATE: June 29, 2020                      __________________________________
28                                            HON. MICHAEL M. ANELLO
                                              United States District Judge
